PER CURIAM.
We vacate defendant’s sentence and remand to the trial court for resentencing within the guidelines. See Shull v. Dugger, 515 So.2d 748 (Fla.1987). The reasons given by the trial court for departing from the guidelines are invalid, Johnson v. State, 535 So.2d 651 (Fla. 3d DCA 1988); Alexander v. State, 513 So.2d 1117 (Fla. 2d DCA 1987), or are unsupported by the record. See State v. Jones, 530 So.2d 53 (Fla.1988); McIntyre v. State, 539 So.2d 603 (Fla. 3d DCA 1989).
Vacated and remanded.